Exhibit 3.2 MLMIndex™ Fund AMENDED ANDRESTATED DECLARATION OF TRUST ANDTRUST AGREEMENT This AMENDED ANDRESTATED DECLARATION OF TRUST ANDTRUST AGREEMENT (“Trust Agreement”) is made and entered into as of the 31st day of August, 1998 by and among MOUNT LUCAS INDEX MANAGEMENT CORPORATION, a Delaware corporation (the “Manager”), WILMINGTON TRUST COMPANY, a Delaware banking corporation, as trustee (the “Trustee”), and the INTEREST HOLDERS from time to time hereunder. W I T N E S S E T H: WHEREAS, the parties hereto previously entered into that certain Declaration of Trust and Trust Agreement, dated as of December 11, 1997(the “Original Trust Agreement”), and pursuant thereto the Trustee filed a Certificate of Trust with the Delaware Secretary of State on December 11, 1997, in order to form the Trust as a Delaware business trust under the Delaware Business Trust Act, 12 Del. C.§3801 etseq., as the same may be amended from time to time (the “Act”); WHEREAS, the parties amended the Original Trust Agreement as set forth in Amendment No. 1 to the Declaration of Trust and Trust Agreement, dated as of January 14, 1998(“Amendment No. 1”), to provide for the administration and contemplated operation of the Trust; WHEREAS, the parties amended, restated and replaced the Original Trust Agreement, as amended by Amendment No. 1, in its entirety as set forth in the Amended and Restated Declaration of Trust and Trust Agreement, dated as of January 31, 1998(the “Amended and Restated Trust Agreement”), to provide for the administration and contemplated operation of the Trust; WHEREAS, the parties amended the Amended and RestatedTrust Agreement as set forth in Amendment No. 2 to the Declaration of Trust and Trust Agreement, dated as of June 17, 1998(“Amendment No. 2”), to provide for the administration and contemplated operation of the Trust; WHEREAS, the parties now desire to amend, restate and replace the Amended and Restated Trust Agreement, as amended by Amendment No. 2, in its entirety as set forth herein to provide for certain changes in the administration and contemplated operation of the Trust; NOW THEREFORE, in consideration of the mutual agreements herein contained, the parties hereby amend, restate and replace in its entirety the Amended and Restated Trust Agreement, as previously amended by Amendment No. 2, as follows and the Manager and the Initial Interest Holder hereby direct the Trustee, pursuant to the Amended and Restated Trust Agreement, to execute and deliver this Trust Agreement: 1 DEFINITIONS; THE TRUST · Definitions.
